Plaintiff in error, Lawrence Lytton, was convicted of manslaughter in the first degree, and his punishment assessed at imprisonment in the penitentiary for a term of four years.
The information charges that in Tulsa county, on September 1, 1925, he did kill and murder one George Lemons by shooting him with a pistol.
From the judgment rendered in pursuance of the verdict, an appeal was perfected by filing in this court on April 18, 1926, petition in error with case-made.
After the final submission of the case, his counsel of record have filed in this court a motion to dismiss the appeal herein, which motion is sustained.
It is therefore adjudged and ordered that the appeal herein be and the same is dismissed and the cause remanded to the trial court forthwith, with direction to cause its judgment to be carried into execution.